PER CURIAM.
Joseph Clyde Harris appeals an order of the Florida Department of Law Enforcement which revoked his certification as a correctional officer. Harris contends there was error in the lower tribunal when, in the course of an informal administrative hearing, disputed issues of material fact came to light and where Harris was not granted a formal administrative hearing in accordance with section 120.57(1), Florida Statutes. After the filing of the initial brief, the department moved for a relinquishment of jurisdiction, showing that the parties now agree that appellant is entitled to a formal hearing.
As in Stacey v. Department of Professional Regulation, 547 So.2d 241 (Fla. 1st DCA 1989), Martin County Liquors v. Department of Business Regulation, 539 So.2d 8 (Fla. 1st DCA 1989) and Cole v. Department of Professional Regulation, 502 So.2d 481 (Fla. 1st DCA 1987), we treat this motion as a confession of error and reverse and remand for further proceedings.
ZEHMER, C.J., and MINER and WEBSTER, JJ., concur.